Title: Nicholas P. Trist to James Madison, 21 March 1829
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                 Mar. 21. 1829.
                            
                        
                        
                        The branch of business that has been assigned me, makes this the busiest period of the year: indeed the press
                            scarcely allows me breathing time. This will be a sufficient apology, I trust, for not sooner answering your last favor. In
                            relation to the Faculty report, I took the liberty of departing from your directions, so far as to have it inserted by
                            both the Intelligencer & the Journal, as a communication, instead of advertisement. I knew them to do such things for other institutions, and thought it as well to
                            save the expense to ours.
                        I regret that I cannot assist you in complying with Mr Quincy’s request. I know no person so likely to have
                            it in his power to do this, as Mr. Cabell. I have, for some time, suspected him to be engaged in a history of the
                            University; which may perhaps be near its completion.
                        The Telegraph of last evening announced the disaster of Mr Cutts, which you, doubtless, will hear from
                            themselves. Cutts, Watkins & Lee, superceded by Hill, Kendall, and a Major Lewis. The
                            latter said to be a gentleman; the two former, antipodes.
                        Le règne du Héros est commencé. In great haste, & affectionately adieu
                        
                            
                                N. P. Trist
                            
                        
                    Mr Monroe perfectly recovered.